Order entered July 30, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00859-CV

                    IN RE THOMAS Y. PICKETT & CO., INC., Relator

                 Original Proceeding from the 191st Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-18-01622

                                           ORDER
                       Before Justices Lang-Miers, Fillmore, and Stoddart

       Before the Court are relator’s petition for writ of mandamus and relator’s motion to

consolidate mandamus proceedings. We GRANT the motion and ORDER cause number 05-

18-00859-CV CONSOLIDATED into cause number 05-18-00834-CV. We DIRECT the Clerk

of Court to remove all documents from cause number 05-18-00859-CV and refile them in cause

number 05-18-00834-CV and to treat cause number 05-18-00859-CV as a closed case. We

ORDER that all future pleadings be filed in and bear only cause number 05-18-00834-CV.

       By orders dated July 24, 2018 and July 27, 2018, this Court requested that the real party

in interest and respondent file responses to the petitions for writ of mandamus filed by Kinder

Morgan Production Company, LLC and Pecos County Appraisal District. We now request that

the real party in interest and respondent also file responses to the petition for writ of mandamus

filed by Thomas Y. Pickett & Co., Inc. We DIRECT the real party in interest and respondent to
include any responses to the petition for writ of mandamus filed by Thomas Y. Pickett & Co.,

Inc. in their responses to the petitions filed by Kinder Morgan Production Company, LLC and

Pecos County Appraisal District. The consolidated responses shall be filed by August 15, 2018.


                                                   /s/    ROBERT M. FILLMORE
                                                          JUSTICE